Citation Nr: 0419202	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress syndrome (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1969, including a tour in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's previously denied claim for service connection for 
PTSD.

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) of the Board in February 2004, at which the veteran and 
a friend testified.

Although the veteran's petition to reopen his claim for 
service connection for PTSD will be granted, the underlying 
claim must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., before the claim is 
adjudicated on the merits.  VA will notify you if further 
action is required on your part regarding this claim.


FINDINGS OF FACT

1.  In July 1985, the RO denied the veteran's claim for 
service connection for multiple psychological disorders, 
including PTSD, partly because there was no diagnosis of PTSD 
then of record or related psychological disorders 
attributable to his military service.  And although notified 
of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal the denial of 
this claim.

2.  Some of the additional evidence received since that July 
1985 decision, however, indicates there is a current 
diagnosis of PTSD possibly related to a sexual assault 
in service; thus, this additional evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.

CONCLUSIONS OF LAW

1.  The RO's July 1985 decision denying service connection 
for multiple psychological disorders, including PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2003).

2.  The evidence received since that July 1985 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2000 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2001 petition to reopen his claim.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).



Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, as 
mentioned, the veteran filed his petition to reopen in 
January 2001 - prior to this date - so the former 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) applies.  According to the old definition, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

As to the provisions of the VCAA and implementing regulations 
that do apply, they will be addressed after the Board reopens 
the claim (in this decision) and the RO further develops the 
evidence.  Obviously then, there is no possibility of 
prejudicing the veteran by issuing this decision because it 
reopens his claim, directs further development of it, and 
reserves determining whether there has been compliance with 
the VCAA and implementing regulations until the additional 
development is completed.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

In this case, the veteran had filed a January 1985 claim 
listing a number of psychological disorders and symptoms, 
including "possible PTSD."  The RO denied his claim and 
notified him of this decision in July 1985.  The RO framed 
the issue as "SC for nervous condition - depression/possible 
PTSD."  The decision was:  "SC is denied for any nervous 
disorder.  SMR's (service medical records) are silent as to 
any nervous problem.  [The veteran] had no combat duty and 
the symptomatology of PTSD was not elicited.  Dx [diagnosis] 
not made."  The disorder claimed was listed as "Dysthmic 
disorder, or any nervous condition (claimed as post-traumatic 
stress disorder depression)."  Thus, the July 1985 denial 
included a denial of a claim for service connection for PTSD, 
and the veteran did not initiate an appeal from that rating.  
Therefore, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2003).  To reopen this claim, he must present 
evidence that is both new and material.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2003).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if VA has fully complied with 
all notification and assistance to the veteran that is 
mandated by the VCAA so that he is not prejudiced.  Cf. 
Bernard v. Brown, 4 Vet. App. at 393-394; see also Fossie v. 
West, 12 Vet. App. 1 (1998).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995).  The question of the probative value 
of this evidence does not arise until the claim is reopened 
and addressed on the full merits.



Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2003) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

As already alluded to, one of the grounds for the July 1985 
denial was that the veteran had not been diagnosed with PTSD.  
However, an October 2002 letter since received from a private 
physician, Dr. "A," states that the veteran 
"is currently being treated for PTSD."  Moreover, an April 
2001 VA outpatient treatment (VAOPT) record also contains a 
diagnosis of PTSD, including an examination report, and the 
psychiatric portion of it reads, "Please see detailed 
history on the chart regarding [the veteran's] long-standing 
PTSD."  These two diagnoses have not been previously 
submitted to agency decisionmakers and, indeed, there has 
never before in this case actually been a diagnosis of PTSD, 
so this evidence is neither cumulative nor redundant.  
Aside from this, as these diagnoses provide evidence of a 
current disability, one of the essential elements of a claim 
for service connection-including one for PTSD, this evidence 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this additional evidence is both new and material and 
this claim, therefore, must be reopened.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the Board's further development 
of the evidence concerning this claim.

REMAND

The veteran indicated during his hearing and in his responses 
to the PTSD questionnaire that, in addition to seeing dead 
bodies as a result of the Tet Offensive, he was sexually 
molested in service after passing out from excessive 
drinking.  38 C.F.R. § 3.304(f) was amended on March 7, 2002, 
and these amendments addressed, among other things, veterans 
who sustained a personal assault during service.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2003)).  Specifically, 38 
C.F.R. § 3.304(f) (2003) now provides, in pertinent part, 
that, if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Moreover, the regulation provides that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2003).

Although records confirm the RO did, in fact, send an October 
2001 letter to the veteran with the required advice, and 
unfortunately did not receive a response, the RO should again 
advise him of the type of evidence that he may submit in 
support of his claim that his PTSD resulted from a sexual 
assault while serving in Vietnam.

In addition, as the October 2002 letter from Dr. A was not 
accompanied by any records indicating the basis on which the 
diagnosis of PTSD was made, such documentation should be 
requested.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for service 
connection for PTSD.

2.  And inasmuch as his claim for service 
connection for PTSD is primarily 
predicated on an alleged sexual assault 
in service, again ask the veteran for 
alternative sources of information 
concerning this stressor in accordance 
with the amended 38 C.F.R. § 3.304(f), or 
send him a copy of the October 2001 
letter that asked for this information 
and remind him that he needs to respond.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his PTSD since 
October 2002, including, but not limited 
to, those of Dr. A of the Altoona 
Hospital Center for Medicine.  Also, ask 
Dr. A to provide records showing the 
underlying reasons and bases for 
diagnosing the veteran with PTSD.  Ask 
the veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  As well, obtain copies of all of the 
veteran's VA treatment records since May 
2001 including, but not limited to, any 
additional treatment he has received 
relating to his PTSD at the Lebanon and 
Coatesville VA Medical Centers (VAMCs).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

5.  If any additional evidence obtained 
confirms the existence of a stressor, 
including of particular note a sexual 
assault, schedule the veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that he has PTSD as a result of that 
stressor.  To facilitate making this 
determination, the claims folder must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history, and the VA examiner is asked to 
indicate that he or she has reviewed the 
claims folder - including Dr. A's 
October 2002 letter and any records 
submitted in support of his diagnosis of 
PTSD.  All necessary diagnostic testing 
and evaluation should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

If an opinion cannot be rendered without 
resorting to speculation, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then readjudicate the claim for 
service connection for PTSD, including 
based on a sexual assault, in light of 
the additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran a supplemental statement of the 
case (SSOC) and give him time to respond 
before returning the appeal to the Board 
for further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



